DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application;
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
 	Claim(s) 1-18 is/are pending.
Claim(s) 1, 2, 8, 14, and 15 is/are currently amended.

Response to Arguments
Double Patenting
I. Duplicate Claims.
With respect to the objection to Claim 5/1 under 37 CFR 1.75 as being a substantial duplicate of claim 18, the issue is obviated by the amendment to Claim 1. The objection is WITHDRAWN. 

Claim Rejections – 35 U.S.C. §112
	I. With respect to the rejection of Claim(s) 1-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as understood, the Remarks rely on amendments. (Remarks of 6/9/2022 at 9). These have been considered and are persuasive. The rejection is WITHDRAWN. 

Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1, 2, 3, and 6 under 35 U.S.C. 103 as being unpatentable over US 2005/0006801 to Kinloch, et al. in view of: (i) US 2013/0309473 to Sundaram, et al., (ii) KR 10-2012-0090383 to Jeong, et al. (Foundation of Soongsil University-Industry Cooperation) (D01F 9/12, 08-2012) (cited by Applicants, hereinafter “Jeong”), and (iii) Ruoff, et al., Mechanical properties of carbon nanotubes: theoretical predictions and experimental measurments, C. R. Physique 2003; 4: 993-1008 (hereinafter “Ruoff at __”), as understood, the Remarks rely on amendments to incorporate features that were not rejected on prior art grounds. (Remarks of 6/9/2022 at 12). This is persuasive. The rejection is WITHDRAWN.  

II. With respect to the rejection of Claim(s) 1, 2, 3, 4, 6, 7, 9, 10, 11, 13, 14, 15, 16, and 17 under 35 U.S.C. 103 as being unpatentable over US 2005/0006801 to Kinloch, et al. in view of: (i) US 2013/0309473 to Sundaram, et al., (ii) KR 10-2012-0090383 to Jeong, et al. (Foundation of Soongsil University-Industry Cooperation) (D01F 9/12, 08-2012) (cited by Applicants, hereinafter “Jeong”), and (iii) Ruoff, et al., Mechanical properties of carbon nanotubes: theoretical predictions and experimental measurments, C. R. Physique 2003; 4: 993-1008 (hereinafter “Ruoff at __”), and further in view of: (iii) Gbordzoe, et al., Effects of laser curring on the structural and mechanical properties of carbon nanotube assemblages, Materials Science and Engineering B 2017; 223: 143-152 (hereinafter “Gbordzoe at __”), as understood, the Remarks rely on amendments to incorporate features that were not rejected on prior art grounds. (Remarks of 6/9/2022 at 13). This is persuasive. The rejection is WITHDRAWN.   
III. With respect to the rejection of Claim(s) 9 and 12 under 35 U.S.C. 103 as being unpatentable over US 2005/0006801 to Kinloch, et al. in view of: (i) US 2013/0309473 to Sundaram, et al.,  (ii) KR 10-2012-0090383 to Jeong, et al. (Foundation of Soongsil University-Industry Cooperation) (D01F 9/12, 08-2012) (cited by Applicants, hereinafter “Jeong”), (iii) Ruoff, et al., Mechanical properties of carbon nanotubes: theoretical predictions and experimental measurments, C. R. Physique 2003; 4: 993-1008 (hereinafter “Ruoff at __”), (iv) Gbordzoe, et al., Effects of laser curring on the structural and mechanical properties of carbon nanotube assemblages, Materials Science and Engineering B 2017; 223: 143-152 (hereinafter “Gbordzoe at __”) and further in view of: (iv) US 2008/0170982 to Zhang, et al., as understood, the Remarks rely on amendments to incorporate features that were not rejected on prior art grounds. (Remarks of 6/9/2022 at 13). This is persuasive. The rejection is WITHDRAWN.   

IV. With respect to the rejection of Claim(s) 14 under 35 U.S.C. 102(a)(1) as being anticipated by Gbordzoe, et al., Effects of laser curring on the structural and mechanical properties of carbon nanotube assemblages, Materials Science and Engineering B 2017; 223: 143-152 (hereinafter “Gbordzoe at __”) in view of: (i) Ruoff, et al., Mechanical properties of carbon nanotubes: theoretical predictions and experimental measurments, C. R. Physique 2003; 4: 993-1008, as understood, the Remarks rely on amendments to incorporate features that were not rejected on prior art grounds. (Remarks of 6/9/2022 at 11). This is persuasive. The rejection is WITHDRAWN.  
V. With respect to the rejection of Claim(s) 1, 2, 3, 4, 6, 7, 9, 11, 13, 14, 16, 17 under 35 U.S.C. 102(a)(1) as being anticipated by Zhong, et al., Continuous Multilayered Carbon Nanotube Yarns, Adv. Mater. 2010; 22: 692-696 with Supplementary Information (SI) (hereinafter “Zhong at __”) in view of: (i) Ruoff, et al., Mechanical properties of carbon nanotubes: theoretical predictions and experimental measurments, C. R. Physique 2003; 4: 993-1008 (hereinafter “Ruoff at __”) to show a state of fact, , as understood, the Remarks rely on amendments to incorporate features that were not rejected on prior art grounds. (Remarks of 6/9/2022 at 11). This is persuasive. The rejection is WITHDRAWN.  
 VI. With respect to the rejection of Claim(s) 1, 2, 3, 4, 6, 7, 9, 10, 11, 13, 14, 16, 17 under 35 U.S.C. 103 as being unpatentable over Zhong, et al., Continuous Multilayered Carbon Nanotube Yarns, Adv. Mater. 2010; 22: 692-696 with Supplementary Information (SI) (hereinafter “Zhong at __”) in view of: (i) Ruoff, et al., Mechanical properties of carbon nanotubes: theoretical predictions and experimental measurments, C. R. Physique 2003; 4: 993-1008 (hereinafter “Ruoff at __”) to show a state of fact, and further in view of: (iii) Gbordzoe, et al., Effects of laser curring on the structural and mechanical properties of carbon nanotube assemblages, Materials Science and Engineering B 2017; 223: 143-152 (hereinafter “Gbordzoe at __”), as understood, the Remarks rely on amendments to incorporate features that were not rejected on prior art grounds. (Remarks of 6/9/2022 at 13). This is persuasive. The rejection is WITHDRAWN.  
VII. With respect to the rejection of Claim(s) 9 and 12 under 35 U.S.C. 103 as being unpatentable over Zhong, et al., Continuous Multilayered Carbon Nanotube Yarns, Adv. Mater. 2010; 22: 692-696 with Supplementary Information (SI) (hereinafter “Zhong at __”) in view of: (i) Ruoff, et al., Mechanical properties of carbon nanotubes: theoretical predictions and experimental measurments, C. R. Physique 2003; 4: 993-1008 (hereinafter “Ruoff at __”) to show a state of fact, and further in view of: (ii) US 2008/0170982 to Zhang, et al., as understood, the Remarks rely on amendments to incorporate features that were not rejected on prior art grounds. (Remarks of 6/9/2022 at 13-14). This is persuasive. The rejection is WITHDRAWN.   

Allowable Subject Matter
I. Claims 1-18 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736